MEMORANDUM2
Arizona state prisoner Charles A. Runnels appeals pro se the district court’s summary judgment of his 42 U.S.C. § 1983 action alleging deliberate indifference to a serious medical need and violation of due process.
*782We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, see Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998).
We affirm for the reasons set forth in the district court’s orders dated December 28,1999, and March 16, 2000.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.